Citation Nr: 0421943	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  96-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for compression 
fracture of T5-6-7 with low back disability, herniated 
nucleus L5-S1, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for PTSD and 
denied an increased rating for the veteran's spine disorder.  
In a Decision Review Officer decision dated in February 2002, 
the RO increased the rating for the veteran's spine disorder 
from 20 percent to 60 percent, effective July 24, 1995, the 
date of claim.  In January 2004, the RO granted a separate 10 
percent rating for limited motion of the thoracic spine, also 
effective July 24, 1995.

In May 2003, the Board remanded this matter for additional 
development.  The development has been accomplished, and the 
case has been returned for further appellate review.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran does not currently suffer from PTSD.

3.  The veteran's compression fracture of T5-6-7 with low 
back disability, herniated nucleus L5-S1, does not include 
spinal cord involvement.

4.  The veteran's compression fracture of T5-6-7 with low 
back disability has not resulted in unfavorable ankylosis of 
the entire spine.

5.  The veteran's compression fracture of T5-6-7 with low 
back disability has not resulted in neurological 
abnormalities, such as bowel or bladder impairment, not 
generally associated with spine disorders.

6.  The veteran's compression fracture of T5-6-7 with low 
back disability
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

2. The criteria for an increased rating for compression 
fracture of T5-6-7 with low back disability, currently 
evaluated as 60 percent disabling, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 32,449, 32,450 
(June 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243).
 
3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's compression 
fracture of T5-6-7 with low back disability.  38 C.F.R. 
§ 3.321(b)(1) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The record 
shows the RO sent to the veteran in November 2001 and July 
2003 development letters conforming to the above 
requirements. VA has therefore satisfied its duty to notify.

The claims were filed by the veteran and adjudicated by the 
RO prior to the enactment of the VCAA.  Therefore, adequate 
notice to the veteran, as required by 38 U.S.C. § 5103(a), 
was not provided on these issues until after the initial 
unfavorable decision by the agency of original jurisdiction.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The 
veteran has had ample time to provide information and 
evidence in support of his claims, and based on the 
information and evidence obtained after adequate notice was 
provided, there is simply no indication that disposition of 
the veteran's claims would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under the facts of this 
case, "the record has been fully developed."  Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).

The record reflects that although the RO considered a 
pertinent September 2002 change in the regulations, more 
recent revisions pertinent to the increased rating claim have 
not been considered.  Despite this deficiency, the Board 
finds that it does not prejudice the veteran's increased 
rating claim and that a remand of the claim to the RO for 
adjudication under the new regulations would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).     

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  There is no relevant, outstanding evidence that 
would support the veteran's claims, and the record includes 
the reports from thorough VA examinations conducted in 
December 2003.  Accordingly, VA has satisfied its duty to 
assist.

II.  Service connection for PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the criteria 
of Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV). 

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.

In this case, the competent and probative evidence does not 
include medical evidence establishing a clear diagnosis of 
PTSD or medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Here, the November 1988 VA psychiatric 
examiner only diagnosed dysthymic disorder and mixed 
personality disorder.  The December 2003 VA PTSD examiner did 
not render a psychiatric diagnosis, noting that the veteran's 
mental status examination was normal.  Discussing the 
examination results, the examiner made clear that he "cannot 
diagnose [the veteran] with any PTSD."  

The record includes a July 1989 VA mental hygiene clinic note 
documenting a diagnosis of PTSD; however, the Board attaches 
no probative weight to that medical conclusion.  The opinion 
appears to rely on the veteran's own unenhanced report of his 
medical history, to include incidents in the Republic of 
Vietnam that have not been established.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (Board not bound to accept 
medical opinions based on history supplied by the veteran 
where that history is unsupported by the medical evidence).  
Furthermore, it does not appear that the diagnosing physician 
reviewed the veteran's entire medical record, including 
evidence about the nature of the veteran's service in the 
Republic of Vietnam.  Moreover, VA examinations prior and 
subsequent to July 1989 revealed no evidence of PTSD, and the 
limited VA mental health treatment records, dated from the 
mid-1980s to the early 1990s, only establish treatment and 
diagnoses for other mental disorders, to include adjustment 
disorder, depression, and personality disorder.

Instead, the Board accords significant probative value to the 
November 1988 and and December 2003 VA examiners' opinions, 
as they include rationale consistent with their objective 
findings and other evidence of record.  Additionally, both 
examiners reviewed the veteran's clinical records.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).


In sum, the evidentiary record has not sufficiently 
demonstrated that the veteran currently suffers from PTSD.  
In the absence of a competent and probative diagnosis of PTSD 
that conforms to the DSM-IV, the veteran's claim must be 
denied.  38 C.F.R. § 4.125(a).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The preponderance is against the veteran's claim, 
and it must be denied.  

III.  Evaluation of spine disorder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 
4.2 (2003); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The severity of 
the veteran's service-connected spine disorder has been rated 
under DC 5285-5293, to account for the presence of both a 
vertebral fracture and a disc herniation.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Recently, another 
final rule added two notes to the criteria for rating 
intervertebral disc syndrome.  See 69 Fed. Reg. 32,449 (June 
10, 2004).

The highest possible rating under either the old or the 
revised regulations for DC 5293, allows for no higher than 
the currently assigned 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5293.  There are only two diagnostic codes that 
would provide a higher rating under the previous criteria for 
rating spinal disorders, and the evidence does not support a 
higher rating under either diagnostic code.  The VA 
examination reports, as well as the orthopedic treatment 
records, contain no findings of ankylosis or cord involvement 
related to the vertebral fracture.  See 38 C.F.R. § 4.71a, DC 
5285, 5286 (2002).  

For instance, private treatment reports from 1994 and 1995 
simply document complaints of radiculopathy.  At a December 
2001 VA examination, radiculopathy of both legs was the chief 
complaint, but even then the veteran was walking one-half 
mile four to five times each week.  The December 2003 VA 
examination report reflects muscle spasms as the most 
significant residual from the compression fracture, described 
as a "moderate disability," and MRI revealed nothing more 
than anterior osteophytosis of the lower thoracic spine.  To 
be sure, the veteran has not reported and the record does not 
contain any objective evidence of cord involvement or 
ankylosis. 

Effective September 26, 2003, back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Given the currently 
assigned 60 percent evaluation, ankylosis of the entire spine 
must be established to warrant assignment of the next higher 
rating of 100 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  The medical evidence of record, 
including the report of the December 2003 VA spine disorder 
examination, reflects considerable impairment of the spine, 
but as previously stated, there is no competent evidence of 
ankylosis, let alone unfavorable ankylosis of the entire 
spine.  Objective findings from all spine examinations of 
record reflect at least some level of mobility inconsistent 
with ankylosis. 

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Given the current 60 
percent evaluation, however, such discussion is unnecessary.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (the DeLuca 
standards do not apply when a veteran is at the maximum for 
limitation of motion and where a higher evaluation is based 
on ankylosis).  

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation.  His 
specific disability picture does not evidence foot drop or 
other neurological abnormality not generally associated with 
a spine disability, such as bowel or bladder impairment.  It 
is also noted that limited motion of the thoracic spine has 
been assigned a separate 10 percent rating.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extra-schedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his back disability, and there 
is no evidence in the claims file to suggest that marked 
interference with employment is the result of his 
service-connected disability.  Rather, the evidence on point, 
such as the Social Security Administration's assessment that 
the veteran can still perform light work activity, indicates 
his back disability does not markedly interfere with 
employment.  In the absence of evidence presenting such 
exceptional circumstances, the claim is not referred for 
consideration of an extra-schedular rating; his disability is 
appropriately rated under the schedular criteria.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to an increased rating for compression fracture 
of T5-6-7 with low back disability, herniated nucleus L5-S1, 
currently evaluated as 60 percent disabling, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



